DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT

	Please amend claim 3 to read: “ The acoustic panel of claim 1 further comprising a damper ring positioned between the protective member and the hook.”
	Please amend claim 12 to read “ The acoustic panel array of claim 9 further comprising an annular damper ring positioned between the protective member of each acoustic panel and the hook.”
	Please amend claim 16 to read: “The method of claim 14 wherein the step of filling the radially oriented cells comprises filling all radially oriented cells that intersect the lips and adjacent radially oriented cells with a reinforcement material.”

Allowable Subject Matter
Claims 1,3-10,12-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or to fairly suggest to a person of ordinary skill in the art the specifically claimed arrangement including the claimed lip arrangement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/Examiner, Art Unit 2837